 Case 1:18-cv-01204-JTN-ESC ECF No. 13 filed 02/11/19 PageID.41 Page 1 of 11



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

LARRY SEVENSKI,

               Plaintiff,
                                                             Case No. 1:18-cv-1204
v.
                                                             HON. JANET T. NEFF
BROCK ARTFITCH,

            Defendant.
_______________________________/

                               CASE MANAGEMENT ORDER

          IT IS HEREBY ORDERED:

 Trial Date and Time                                                             AUGUST 4, 2020
                                                                                      9:00 a.m.
 Place:      401 Ford Federal Building, 110 Michigan, NW
             Grand Rapids, MI 49503
 Before:    Judge Janet T. Neff

 Counsel shall be present for an in-chambers conference one-
 half hour prior to the start of trial.
 Jury or Non Jury                                                                             Jury
 Estimated Length of Trial                                                                  2 Days
 Motions to Join Parties or Amend Pleadings                                      MARCH 29, 2019
 Rule 26(a)(1) Disclosures                                                       MARCH 11, 2019
 Disclose Name, Address, Area of Expertise and provide Plaintiff:                   MAY 10, 2019
 a short summary of expected testimony                Defendant:                    JUNE 10, 2019
 of all testifying experts (Rule 26(a)(2)(A))
 Disclosure of Expert Witness Reports                               No Later Than 90 Days Prior to
 (Rule 26(a)(2)(B))                                                 Trial

 Expert Depositions                                                 No Later Than 30 Days Prior to
                                                                    Trial
 Voluntary Exchange of Documents                                                 MARCH 11, 2019
 Completion of Discovery                                                            JULY 11, 2019
 Pre-motion Conference Requests                                                 AUGUST 12, 2019
 Case 1:18-cv-01204-JTN-ESC ECF No. 13 filed 02/11/19 PageID.42 Page 2 of 11




 Motions in Limine                                                                      JUNE 3, 2020
 Interrogatories will be limited to:                                           25 single part questions
 (Single Part Questions)
 Depositions will be limited to:                                                             7 per side
 (Fact Witnesses Per Side)
 Requests for Admission will be limited to:                                                15 per side
 (Per Side)
 Settlement Conference                                        Date:                    MAY 20, 2020
                                                              Time:                          2:00 p.m.
                                                             Before            Hon. Ellen S. Carmody
 Final Pretrial Conference                                    Date:                    JULY 13, 2020
 Before Judge Janet T. Neff                                   Time:                        3:30 p.m.


 Early Settlement Conference                                  Date:                     MAY 8, 2019
                                                              Time:                          2:00 p.m.
                                                             Before            Hon. Ellen S. Carmody

1.      TRIAL DATE AND SETTING: This case is scheduled for trial before the Honorable Janet
        T. Neff, 401 Ford Federal Building, 110 Michigan, NW, Grand Rapids, Michigan, as set
        forth above.1 Counsel shall be present for an in-chambers conference one-half hour prior to
        the start of trial.

2.      JOINDER OF PARTIES AND AMENDMENTS OF PLEADINGS: All motions for joinder
        of parties and all motions to amend the pleadings must be filed by the date set forth in the
        table above.

3.      DISCLOSURES AND EXCHANGES: Deadlines for exchange of Rule 26(a)(1) disclosures,
        names of lay witnesses, identification of experts, voluntary exchange of documents, and
        disclosure of expert reports under Rule 26(a)(2), if applicable, are ordered as set forth in the
        table above.

4.      DISCOVERY: All discovery proceedings shall be completed no later than the date set forth
        in the table above, and shall not continue beyond this date. Discovery shall proceed
        regardless of the motions pending before this court. All interrogatories, requests for
        admissions, and other written discovery requests must be served no later than thirty days
        before the close of discovery. All depositions must be completed before the close of
        discovery. Interrogatories will be limited as set forth in the table above. Depositions will


        1
      A copy of Judge Neff’s Information and Guidelines is available on the Court’s website
(www.miwd.uscourts.gov ). Attorneys must comply with the current version of the Guidelines.

                                                  -2-
 Case 1:18-cv-01204-JTN-ESC ECF No. 13 filed 02/11/19 PageID.43 Page 3 of 11



     be limited as set forth in the table above. There shall be no deviations from this order
     without prior approval of the court upon good cause shown. Time limitations for depositions
     set forth in Rule 30(d)(1) apply to this case.

5.   MOTIONS:

     a.     Non-dispositive

     Non-dispositive motions shall be filed in accordance with W.D. Mich. LcivR. 7.3. They will
     be referred to a magistrate judge in Grand Rapids, Michigan, pursuant to 28 U.S.C. §
     636(b)(1)(A). In accordance with 28 U.S.C. § 471 et seq., it is the policy of this Court to
     prohibit the consideration of discovery motions unless accompanied by a certification that
     the moving party has made a reasonable and good faith effort to reach agreement with
     opposing counsel on the matters set forth in the motion. See W.D. Mich. LcivR 7.1(d).

     b.     Dispositive

            i.      Pre-Motion Conference

                    (1)    A pre-motion conference with the Court is required before filing
                           any dispositive motion, except no pre-motion conference is required
                           before filing a post-trial motion, a bankruptcy appeal, or a dispositive
                           motion in a case referred to a magistrate judge.

                    (2)    To arrange a pre-motion conference, the movant shall file a Pre-
                           Motion Conference Request, not to exceed three (3) pages, with a
                           brief description of the grounds for such motion. Each party served
                           with a Pre-Motion Conference Request must file a Response to Pre-
                           Motion Conference Request within seven (7) days; the response shall
                           not exceed three (3) pages. Opposition to requests for a pre-motion
                           conference will not be considered.

                    (3)    At the pre-motion conference, the Court will determine a briefing
                           schedule.

            ii.     Statements of Material Facts on Motion for Summary Judgment

                    (1)    Upon any motion for summary judgment pursuant to Rule 56 of the
                           Federal Rules of Civil Procedure, there shall be annexed to the
                           motion a separate, short and concise statement, in numbered
                           paragraphs, of the material facts as to which the moving party
                           contends there is no genuine issue to be tried. Each paragraph must
                           be followed by citation to the evidence. Failure to submit such a
                           statement may constitute grounds for denial of the motion.

                                             -3-
Case 1:18-cv-01204-JTN-ESC ECF No. 13 filed 02/11/19 PageID.44 Page 4 of 11




                 (2)    There shall be annexed to the response to the motion for summary
                        judgment a correspondingly numbered paragraph responding to each
                        numbered paragraph in the statement of the moving party, and if
                        necessary, additional paragraphs containing a separate, short and
                        concise statement of additional material facts as to which it is
                        contended that there exists a genuine issue to be tried. Each
                        paragraph must be followed by citation to the evidence.

                 (3)    Each numbered paragraph in the statement of material facts set forth
                        in the statement required to be served by the moving party will be
                        deemed to be admitted for purposes of the motion unless specifically
                        controverted by a correspondingly numbered paragraph in the
                        statement required to be served by the opposing party.

          iii.   Filing of Dispositive Motion Papers

                 (1)    No motion papers shall be filed until the motion has been fully
                        briefed.

                 (2)    The movant must serve each party on the briefing schedule due date
                        with a hard copy of the motion, all supporting papers, and a cover
                        letter stating whom the movant represents and which documents are
                        attached. A copy of the proof of service only shall be filed.

                 (3)    Opposing parties must serve the movant on the briefing schedule due
                        date with two copies of their response papers (one copy is for
                        inclusion in the later submission to Chambers pursuant to
                        Administrative Order 07-026). A copy of the proof of service only
                        shall be filed.

                 (4)    Any further motion papers shall be served in the above manner on the
                        due date. A copy of the proof of service only shall be filed.

                 (5)    Each party is responsible for filing its motion papers via ECF on
                        the day the motion is fully briefed, with the moving party first
                        filing the motion. Once the moving party has filed the motion,
                        response and reply documents may be electronically filed.
                        Pursuant to Administrative Order 07-026, upon filing of the motion,
                        the movant shall also provide Chambers with a full set of courtesy
                        copies of the motion papers together with a cover letter specifying
                        each document in the package.




                                         -4-
 Case 1:18-cv-01204-JTN-ESC ECF No. 13 filed 02/11/19 PageID.45 Page 5 of 11



            iv.     Dispositive motions must adhere to W.D. Mich. LcivR 7.2. If dispositive
                    motions are based on supporting documents such as depositions or answers
                    to interrogatories, then only those excerpts that are relevant to the motion
                    shall be filed.

            v.      Oral argument may be requested pursuant to W.D. Mich LcivR 7.2(d). The
                    Court may schedule oral argument or may, in its discretion, dispose of the
                    motion without argument at the end of the briefing schedule. To request oral
                    argument on a motion, state “ORAL ARGUMENT REQUESTED” in the
                    caption and the heading of the brief.

            vi.     In cases where oral argument is heard and counsel wishes to project evidence
                    on the monitors in the courtroom, projection of exhibits is accomplished by
                    using the electronic evidence presentation equipment in the courtroom. The
                    evidence presentation allows for the projection of evidence on various
                    monitors located at the bench, the witness stand, the lectern, the jury box, and
                    the counsel tables. This technology eliminates the cumbersome process of
                    handling paper evidence. Counsel planning to use the equipment are
                    encouraged to contact the Court’s IT department well in advance of their
                    court proceeding to inquire about training and practice sessions. Practice
                    sessions and testing of the equipment must occur prior to the day of a
                    scheduled court appearance. You may contact the Court’s IT department by
                    sending an e-mail to courttech@miwd.uscourts.gov or by calling (616) 456-
                    2523. Information concerning the features of the system are available at the
                    court’s website: www.miwd.uscourts.gov (Click on Courtroom Technology
                    link). Counsel is also advised to notify chambers - in advance of the motion
                    hearing - of its intentions to use technology resources in the courtroom.

     c.     Motions in limine must be filed by the date set forth in the table above.

6.   ALTERNATIVE DISPUTE RESOLUTION: In the interest of facilitating prompt resolution
     of this case, the parties have voluntarily agreed to participate in an early settlement
     conference with Magistrate Judge Ellen S. Carmody. The date of the conference is set forth
     in the table above. The parties shall review and comply with settlement conference
     instructions set forth below for each settlement conference.

7.   SETTLEMENT CONFERENCE: The parties are under an ongoing obligation to engage in
     good faith settlement negotiations. Settlement conferences have been scheduled before the
     magistrate judge as set forth above.

     a.     Persons Required to Attend. Unless excused by a showing of good cause, the
            attorney who is to conduct the trial shall attend the settlement conference,
            accompanied by a representative of the party with full settlement authority. Both
            shall attend in person. The person with settlement authority must come cloaked with
            authority to accept, without further contact with another person, the settlement

                                              -5-
 Case 1:18-cv-01204-JTN-ESC ECF No. 13 filed 02/11/19 PageID.46 Page 6 of 11



            demand of the opposing party. An insured party shall also appear by a representative
            of the insurer who is authorized to negotiate and to settle the matter (within policy
            limits) up to the amount of the opposing parties’ existing settlement demand.
            W.D.Mich. LcivR 16.8.

     b.     Settlement Letter to Opposing Party. A settlement conference is more likely to be
            productive if, before the conference, the parties have had a written exchange of their
            settlement proposals. Accordingly, at least fourteen (14) days prior to the settlement
            conference, plaintiff’s counsel shall submit a written itemization of damages and
            settlement demand to defendant’s counsel with a brief explanation of why such a
            settlement is appropriate. No later than seven (7) days prior to the settlement
            conference, defendant’s counsel shall submit a written offer to plaintiff’s counsel
            with a brief explanation of why such a settlement is appropriate. This may lead
            directly to a settlement. If settlement is not achieved, plaintiff’s counsel shall
            deliver, fax or e-mail copies of these letters to the chambers of the magistrate judge
            conducting the conference no later than three (3) business days before the
            conference. Do not file copies of these letters in the Clerk’s Office.

     c.     Confidential Settlement Letter to Court. In addition, three (3) business days before
            the conference, each party or their attorney shall submit to the magistrate judge
            conducting the conference a confidential letter concerning settlement. A copy of this
            letter need not be provided to any other party. Do not file a copy of this letter in the
            Clerk’s Office. All information in the settlement letter shall remain confidential and
            will not be disclosed to any other party without the approval of the writer. The
            confidential settlement letter shall set forth: (a) the name and title of the party
            representative who will be present at the settlement conference, with counsel’s
            certification that the representative will have full authority to settle, without the need
            to consult with any other party; (b) a very brief explanation of the nature of the case,
            including an identification of any parties added or dismissed since the time of filing;
            (c) a history of settlement negotiations to date, including all offers, demands and
            responses (the letter should not, however, divulge any offer made in the context of
            a voluntary facilitative mediation); (d) the policy limits of any relevant insurance
            coverage; (e) the limits on settlement authority given to counsel by the client; (f) that
            party’s suggestions concerning the most productive approach to settlement; (g) any
            other matter that counsel believes will improve the chances for settlement. Plaintiff
            shall also provide an estimated range of damages recoverable at trial and a brief
            analysis of the method(s) used for arriving at the estimate(s).

8.   FINAL PRETRIAL CONFERENCE: A final pretrial conference is scheduled at the date and
     time set forth above.

9.   PREPARATION OF PROPOSED FINAL PRETRIAL ORDER: Unless directed otherwise
     by this Court, a proposed pretrial order, entitled “Final Pretrial Order” shall be prepared
     jointly by counsel and filed seven (7) days prior to the final pretrial conference in the
     following form:

                                               -6-
Case 1:18-cv-01204-JTN-ESC ECF No. 13 filed 02/11/19 PageID.47 Page 7 of 11




          A final pretrial conference was held on the ___ day of ______________. Appearing
          for the parties as counsel were:

                 (List the counsel who will attend the pretrial conference.)

          1.     Exhibits: The following exhibits will be offered by the plaintiff and the
                 defendant:

                 (List jointly [JT EX ___] all exhibits, including demonstrative evidence and
                 summaries of other evidence. Exhibits expected to be used solely for
                 impeachment purposes need not be identified until trial. The exhibits shall
                 be identified on a form similar to Exhibit 1, attached to Judge Neff’s
                 Information and Guidelines. The complete list of exhibits on a form similar
                 to Exhibit 1 must be produced at the final pretrial conference. Failure to list
                 an exhibit required to be listed by this order will result, except upon a
                 showing of good cause, in a determination of non-admissibility at trial.
                 Where the parties are unable to agree on the inclusion of an exhibit, plaintiff
                 shall use numbers [1-99]; defendant shall use letters [A-Z]. Indicate with
                 respect to each exhibit whether and for what reason its admissibility is
                 objected to. Objections not contained in the Pretrial Order, other than
                 objections under Evidence Rule 402 or 403, shall be deemed waived except
                 for good cause shown. See Fed. R. Civ. P. 26(a)(3).)

          2.     Uncontroverted Facts: The parties have agreed that the following may be
                 accepted as established facts:

                 (State in detail all uncontroverted facts.)

          3.     Controverted Facts and Unresolved Issues: The factual issues remaining to
                 be determined and issues of law for the Court’s determination are:

                 (Set out each issue which is genuinely controverted, including issues on the
                 merits and other matters which should be drawn to the Court’s attention.)

          4.     Witnesses:

                 A.     Non-expert witnesses to be called by the plaintiff and defendant,
                        except those who may be called for impeachment purposes only, are:

                        (List names, addresses, and telephone numbers of all non-experts
                        who will testify. Indicate whether they are expected to testify in
                        person, by deposition videotape, or by reading of their deposition
                        transcript. Indicate all objections to the anticipated testimony of each
                        non-expert witness. For each witness listed, indicate whether the
                        witness will be called or merely may be called to testify.)

                                           -7-
 Case 1:18-cv-01204-JTN-ESC ECF No. 13 filed 02/11/19 PageID.48 Page 8 of 11



                       B.     Expert witnesses to be called by the plaintiff and defendant, except
                              those who may be called for impeachment purposes only, are:

                              (List names, addresses, and telephone numbers of all experts who
                              will testify, providing a brief summary of their qualifications and a
                              statement of the scientific or medical field(s) in which they are
                              offered as experts. Indicate whether they will testify in person, by
                              deposition videotape, or by reading of their deposition transcript.
                              Indicate all objections to the qualifications or anticipated testimony
                              of each expert witness.)

                       C.     It is understood that, except upon a showing of good cause, no
                              witness whose name and address does not appear in the lists required
                              by subsections (a) and (b) will be permitted to testify for any purpose,
                              except impeachment, if the opposing party objects. Any objection to
                              the use of a deposition under Fed. R. Civ. P. 32(a) not reflected in the
                              Pretrial Order shall be deemed waived, except for good cause shown.

               5.      Depositions and Other Discovery Documents:

                       All depositions, answers to written interrogatories, and requests for
                       admissions, or portions thereof, that are expected to be offered in evidence
                       by the plaintiff and the defendant are:

                       (Designate portions of depositions by page and line number. Designate
                       answers to interrogatories and requests for admissions by answer or request
                       number. Designation need not be made of portions that may be used, if at all,
                       as impeachment of an adverse party. Indicate any objections to proposed
                       deposition testimony, answers to interrogatories, and admissions.)

               6.      Length of Trial: Counsel estimate the trial will last approximately _____ full
                       days, allocated as follows: _____ days for plaintiff’s case; _____ days for
                       defendant’s case; _____ days for other parties.

               7.      Form of Alternative Dispute Resolution: The form of Alternative Dispute
                       Resolution selected was ___________________. The outcome was
                       unsuccessful for the following reasons: ______________________.

               8.      Prospects of Settlement: The current status of settlement negotiations is:

                       (Indicate persons present during negotiations, progress toward settlement and
                       issues that are obstacles to settlement.)

        The proposed Final Pretrial Order will be signed by all counsel, signifying acceptance. Upon
approval by the Court, with such additions, deletions, or modifications as are necessary, the Final
Pretrial Order will be entered.

                                                -8-
 Case 1:18-cv-01204-JTN-ESC ECF No. 13 filed 02/11/19 PageID.49 Page 9 of 11



10.   MATTERS TO BE CONSIDERED AT THE FINAL PRETRIAL CONFERENCE:

      a.   At the final pretrial conference, the parties and the Court will formulate a plan for
           trial, including facilitating the admission of evidence; consider the prospects of
           settlement; and consider such other matters as may aid in the trial or other disposition
           of the action, including:

           i.     Jury Selection Procedure, and

           ii.    Jury Instructions.

      b.   Unless excused upon a showing of good cause, the attorney who is to conduct the
           trial shall attend the pretrial conference and shall come with full authority to act in
           all respects, or shall be accompanied by a representative of the party with such
           authority.

      c.   At least seven (7) days prior to the final pretrial conference, counsel shall file:

           i.     Trial briefs.

           ii.    A joint statement of the case and statement of the elements of the claims.
                  Unless the case is very complex, the joint statement of the case should not
                  exceed one paragraph. If the parties are unable to agree on the language of
                  a joint statement of the case, then separate, concise, non-argumentative
                  statements shall be filed. The purpose of the joint statement of the case is to
                  summarize the nature of the case. In a jury trial, the statement(s) of the case
                  will be read to the prospective jurors during jury selection. The elements of
                  the claims will be included in the preliminary jury instructions.

           iii.   Proposed voir dire questions. The Court will conduct voir dire, taking into
                  account questions proposed by the attorneys that have been submitted for
                  review before the final pretrial conference. Attorneys may be permitted
                  limited additional voir dire. Counsel is advised to review the standard voir
                  dire posed by the Court as stated in Attachment 2 of Judge Neff’s
                  Information and Guidelines for Civil Practice.

11.   PREPARATION FOR JURY TRIAL:

      a.   The parties shall jointly file the following not later than seven (7) days prior to the
           trial:

           i.     Joint proposed jury instructions. The parties shall submit one joint set of
                  instructions to the Court and shall make every reasonable effort to agree on
                  the substantive instructions stating the elements of the claims and defenses.
                  This Court uses Western District of Michigan’s Standardized Civil Jury
                  Instruction for the preliminary and final instructions. A copy of these

                                             -9-
Case 1:18-cv-01204-JTN-ESC ECF No. 13 filed 02/11/19 PageID.50 Page 10 of 11



                   instructions is available on the Court’s website (www.miwd.uscourts.gov )
                   under Attorney Information. The court generally uses O’Malley, Grenig &
                   Lee’s Federal Jury Practice and Instructions for those not covered in the
                   standard set.

                   (1)     Each instruction shall be submitted in full text, one instruction per
                           page, in the order in which you propose they be given to the jury.

                   (2)     In addition to being electronically filed, the proposed instructions
                           shall be submitted to the judge’s chambers in an editable word
                           processing format by e-mail to Judge Neff’s Judicial assistant, Chris
                           Bockheim at chris_bockheim@miwd.uscourts.gov and Judge Neff’s
                           Case Manager, Rick Wolters at rick_wolters@miwd.uscourts.gov.

                   (3)     For standard instructions with highlighted language or blanks, fill in
                           the blanks and either delete the highlighting, leaving the language
                           intact, or delete the highlighted language altogether, as applicable.
                           No instruction submitted shall contain highlighting or blanks.

                   (4)     If you would like to change language on a standardized instruction,
                           or submit additional instructions, you must indicate the source of the
                           additional language or instruction.

                   (5)     Indicate objections, if any, to opposing counsel’s proposed
                           instructions, with a summary of the reasons for each objection. Place
                           each objection at the bottom of the specific instruction page.

           ii.    Joint proposed jury verdict form(s).

      b.   The parties are required to submit a copy of the joint statement of the case and
           statement of the elements, joint proposed jury instructions, and joint proposed verdict
           forms(s) compatible with WordPerfect by e-mail to Judge Neff’s Judicial Assistant,
           Chris Bockheim at chris_bockheim@miwd.uscourts.gov and Judge Neff’s Case
           Manager, Rick Wolters at rick_wolters@miwd.uscourts.gov.

12.   JURY SELECTION:

      a.   Counsel shall be present for an in-chambers conference one-half hour prior to the
           start of jury selection.

      b.   The Court will seat a jury of 8 members, and all jurors shall participate in the verdict
           subject to Fed. R. Civ. P. 47(c) and 48.

      c.   A jury will generally be selected as follows:



                                            -10-
Case 1:18-cv-01204-JTN-ESC ECF No. 13 filed 02/11/19 PageID.51 Page 11 of 11



              i.     The courtroom clerk will call 8 names for the jury panel, and such persons
                     will be seated in the order they are called.

              ii.    The Court will conduct voir dire, taking into account questions proposed by
                     the attorneys that have been submitted for review before the final pretrial
                     conference. Attorneys may be permitted limited additional voir dire. The
                     Court may sua sponte, in its discretion, excuse a juror for cause.

              iii.   Attorney challenges for cause will be heard at side bar. The Court will
                     excuse any prospective juror for cause where appropriate, replace the
                     excused juror, and the process will be repeated.

              iv.    When the Court has determined that none of the prospective jurors in the jury
                     box should be dismissed for cause, the parties may exercise their peremptory
                     challenges. See 28 U.S.C. § 1870. Peremptory challenges will be exercised
                     in writing away from the jury, and the Court will then excuse all
                     peremptorily-challenged jurors.

                     (1)    In the first round of challenges, plaintiff’s counsel will exercise its
                            peremptory challenges first and defense counsel second.

                     (2)    The challenged jurors will be replaced, and the process repeated in
                            the same manner except defense counsel will exercise its peremptory
                            challenges first during the second and all subsequent even-numbered
                            rounds.

                     (3)    The process repeats itself until there is a jury.

                     (4)    In a case with multiple parties, the Court may allow additional
                            peremptory challenges. See 28 U.S.C. § 1870.




Dated: February 11, 2019                      /s/ Janet T. Neff
                                            JANET T. NEFF
                                            UNITED STATES DISTRICT JUDGE




                                             -11-
